       Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
IN RE PLATINUM BEECHWOOD LITIGATION,                                         No. I: l 8-cv-06658-JSR

                                                                             PROTECTIVE ORDER
-------------------------------------------------------------------------x
SENIOR HEALTH INSURANCE COMPANY OF                                           No. 1:18-cv-06658-JSR
PENNSYLVANIA,

                                 Plaintiff,

                           -v-

BEECHWOOD RE LTD., et al.,

                                 Defendants.

-------------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as                                       No. 1: l 8-cv-10936-JSR
Joint Official Liquidators and Foreign Representatives
of PLATINUM PARTNERS VALUE ARBITRAGE
FUND L.P. (in Official Liquidation) and PLATINUM
PARTNERS VALUE ARBITRAGE FUND L.P.
(in Official Liquidation),
                                                                                          ___   ,   ---...
                                                                                   USuc· ~L. ~           -- - ·
                                 Plaintiffs,                                      DOClJME~'T

                           -v-
                                                                                  ELECTRONICALLY FIL D
                                                                                  DOC#:
                                                                                  DATE F-IL-ED-:~...,,-f7.t--
PLATINUM MANAGEMENT (NY) LLC, et al.,

                                 Defendants.

-------------------------------------------------------------------------x
MELANIE L. CYGANOWSKI, as Equity Receiver for                                No. 1:18-cv-12018-JSR
PLATINUM PARTNERS CREDIT OPPORTUNITIES
MASTER FUND LP, PLATINUM PARTNERS CREDIT
OPPORTUNITIES FUND (TE) LLC, PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND LLC,
PLATINUM PARTNERS CREDIT OPPORTUNITIES
FUND INTERNATIONAL LTD., PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND
INTERNATIONAL (A) LTD., and PLATINUM
          Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 2 of 35



PARTNERS CREDIT OPPORTUNITIES FUND (BL)
LLC,

                               Plaintiff,

                          V.

BEECHWOOD RE LTD., etal.,

                               Defendants.

-------------------------------------------------------------------------x

JED S. RAKOFF, U.S.D.J.

        The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of the above-captioned actions captioned Senior Health Insurance

Company of Pennsylvania v. Beechwood Re Ltd., No. 1:18-cv-06658-JSR (the "SHIP Action"),

Trott v. Platinum Management (NY), LLC, No. 1:18-cv-10936-JSR, and Cyganowsld, as Equity

Receiver v, Beechwood Re Ltd., No. 1:18-cv-12018-JSR (collectively, the "Actions"), it is

therefore hereby

         ORDERED that any person subject to this Order -- including without limitation the parties

to the Actions, their representatives, agents, experts and consultants, all third parties providing

discovery in the Actions, and all other interested persons with actual or constructive notice of this

Order -- shall adhere to the following terms, upon pain of contempt:

         1.    Any person subject to this Order who receives from any other person any "Discovery

Material" (i.e., information of any kind provided in the course of discovery in the Actions) that is

designated as "Confidential" pursuant to the terms of this Order shall not disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder.



                                                      2
               Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 3 of 35



         2.        The person producing any given Discovery Material may designate as Confidential

only such portion of such material as consists of:

         (a)     previously   nondisclosed    financial   information   (including   without    limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

payments, sales reports and sale margins);

         (b)     previously nondisclosed material relating to ownership or control of any non-public

company;

         (c)     previously nondisclosed bu.siness plans, product development information, marketing

plans;

         (d)     any information of a personal or intimate nature regarding any individual; or

         (e)     material disclosed in an arbitration that is required to be treated as confidential under

the rules, orders or agreements governing that arbitration, including, without limitation,

"Arbitration Information," as that term is defined in the Confidentiality Agreement and Protective

Order in the arbitration entitled Bankers Conseco Life Insurance Company et ano. v. Beechwood

Re Ltd, et al., AAA Case No. 01-16-0004-2510;

         (f)     material filed under seal with any court; or

         (g)     any other category of information hereinafter given confidential status by the Court.

         (h)     For purposes of this paragraph "2," the phrase "previously nondisclosed" shall

include, without limitation: (i) any disclosure of documents or information to a governmental

agency or entity (but not including documents filed publicly), (ii) any disclosure pursuant to a

discovery request or subpoena, (iii) material disclosed in an arbitration that is required to be

treated as confidential under the rules, orders or agreements governing that arbitration, (iv) any

disclosure under seal, and (v) any disclosure pursuant to a confidentiality agreement,


                                                  3
            Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 4 of 35



confidentiality order or nondisclosure agreement.

       3.     With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility1 and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted. With respect to deposition transcripts and exhibits, a producing person or that

person's counsel may indicate on the record that a question calls for Confidential information, in

which case the transcript of the designated testimony shall be bound in a separate volume and

marked "Confidential Information Governed by Protective Order" by the reporter.

       4.     If at any time prior to the trial of the Actions, a producing person realizes that some

portion[s] of Discovery Material that that person previously produced without limitation should be

designated as Confidential, he may so designate by so apprising all parties in writing, and such

designated portion[s] of the Discovery Material will thereafter be treated as Confidential under the

terms of this Order.

       5.     No person subject to this Order other than the producing person shall disclose any of

the Discovery Material designated by the producing person as Confidential to any other person

whomsoever, except to:

       (a)    the parties to the Actions;

       (b)     counsel retained specifically for the Actions, including any paralegal, clerical and

other assistant employed by such counsel and assigned to this matter;

       (c)     as to any document, its author, its addressee, and any other person indicated on the

face of the document as having received a copy;


                                              4
            Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 5 of 35



       (d)     any witness who counsel for a party in good faith believes may be called to testify at

trial or deposition in the Actions, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;

       (e)     any person retained by a party to serve as an expert witness or otherwise provide

specialized advice to counsel in connection with the Actions, provided such person has first executed a

Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

       (f)    stenographers engaged to transcribe depositions conducted in the Actions; and

       (g)    the Court and its support personnel.

       6.     Prior to any disclosure of any Confidential Discovery Material to any person referred

to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of this

Order and shall sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating

that that person has read this Order and agrees to be bound by its terms. Said counsel shall retain

each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel

either prior to such person being permitted to testify (at deposition or trial) or at the conclusion of

the case, whichever comes first.

       7.     All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

order of the Court. The parties will use their best efforts to minimize such sealing, In any event,

any party filing a motion or any other papers with the Court under seal shall also publicly file a

redacted copy of the same, via the Court's Electronic Case Filing system, that redacts only the

Confidential Discovery Material itself, and not text that in no material way reveals the

Confidential Discovery Material.


                                               5
             Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 6 of 35



        8.     Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as "attorneys' eyes only'' in extraordinary

circumstances), may at any time prior to the trial of the Actions serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons will convene a

joint telephone call with the Court to obtain a ruling.

        9.     All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

such material has previously been sealed or designated as Confidential. The Court also retains

unfettered discretion whether or not to afford confidential treatment to any Confidential Document

or information contained in any Confidential Document submitted to the Court in connection with

any motion, application, or proceeding that may result in an order and/or decision by the Court.

        10.    Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

        11.    If, in connection with the Actions, a party inadvertently discloses information subject

to a claim of attorney-client privilege or attorney work product protection ("Inadvertently Disclosed

Information"), such disclosure shall not constitute or be   ~ieemed   a waiver or forfeiture of any claim

of privilege or work product protection with respect to the Inadvertently Disclosed Information and

its subject matter.

        12.    If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or


                                               6
            Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 7 of 35



destroyed. Nothing in paragraphs 11 or 12, or any other provision, of this Order is intended to, or

shall limit, the scope or effect of any Order entered pursuant to Rule 502( d) of the Federal Rules

of Evidence in the Actions.

           13.   Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.

           14.   The receiving party may move the Court for an Order compelling production of the

Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert as a

ground for entering such an Order the fact or circumstances of the inadvertent production.

           15.   The disclosing party retains the burden of establishing the privileged or protected nature

of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any party to

request an in camera review of the Inadvertently Disclosed Information.

           16.   This Order shall survive the termination of the litigation. Within 30 days of the final

disposition of the Actions, all Discovery Material designated as "Confidential," and all copies

thereof, shall upon request be promptly returned to the producing person, or, upon permission of

the producing person, destroyed to the extent reasonably possible taking into account backup

systems and retention protocols.

           17.   This Order supersedes the Protective Order entered in the SHIP Action. (Dkt. No. 67)

           18.   This Court shall retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

            SO STIPULATED AND AGREED.




                                                   7
      Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 8 of 35




OITERBOUH                                       LIPSIUS BENHAIM LAW LLP

By:    /IU
    Adam C. Silverstein                         By:~~~~~~~~~~
    Erik B. Weinick                                 Ira Lipsius
    Andrew S. Halpern                           80-02 Kew Gardens Rd., Suite 1030
230 Park Avenue                                 Kew Gardens, NY I 1415
New York, New York 10169                        Telephone: (212) 981-8442
Telephone: (212) 661-9100                       Email: ilipsius@lipsiusluw.com
E-mail: asil verstei n@.otterbourg.com
         eweini~g_Q.urg.corn                    Attorneys for Beechwood Re Ltd., Beechwood
         ~halgern@.otterbounz..com              Re Investments, LLC, B Asset Manager LP, B
                                                Asset Manager II LP, Beechwood Re Holdings,
Attorneys for Melanie L. Cyganowski, as         Inc., Beechwood Bermuda International LTD.,
Receiver for Platinum Partners Credit           Beechwood Bermuda LTD., BAM
Opportunities Master Fund LP, Platinum          Administrative Services LLC, Moshe M. Feua.
Partners Credit Opportunities Fund (fE) LLC,    Feuer Family 2016ACQ Trust, Taylor-Lau
Platinum Partners Credit Opportunities Fund     Family 2016ACQ Trust, Scott A. Taylor,
LLC, Platinum Parll'lers Credit Opportunities   Dhruv Narain, Beechwood Capital Group
Fund International Ltd., Platinum Partners      LLC, Beechwood Re Investments, LLC,
Credit Opportunities Fund International (A)     Beechwood Re Holdings, Inc., BBLN-PEDCO
Ltd., Platinum Partners Credit Opportunities    Corp., Illumin Capital Management LP,
Fund (BL) LLC                                   BHLN-PEDCO Corp.




                                            8
      Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 9 of 35




OTTERBOURG P.C.                                LIPSIUS BENHAIM LAW LLP

By:
   .-A-d-am~C-.-S-il-v-er-s-te-in~~~~
                                               By:        ~--...:;;:=__-
    Erik B. Weinick                                Ira Lipsius
    Andrew S. Halpern                          80-02 Kew Gardens Rd., Suite 1030
230 Park Avenue                                Kew Gardens, NY 11415
New York, New York 10169                       Telephone: (212) 981-8442
Telephone: (212) 661-9100                      Email: ilipsius@lipsiuslaw.com
E-mail: asilverstein@otterbourg.com
        eweinick@otterbourg.com                Attorneys for Beechwood Re Ltd., Beechwood
        ahalpern@otterbourg.com                Re Investments, LLC, B Asset Manager LP, B
                                               Asset Manager II LP, Beechwood Re Holdings,
Attorneys for Melanie L. Cyganowski, as        Inc., Beechwood Bermuda International LTD.,
Receiver for Platinum Partners Credit          Beechwood Bermuda LTD., BAM
Opportunities Master Fund LP, Platinum         Administrative Services UC, Moshe M. Feuer,
Partners Credit Opportunities Fund (TE) LLC,   Feuer Family 2016ACQ Trust, Taylor-Lau
Platinum Partners Credit Opportunities Fund    Family 2016ACQ Trust, Scott A. Taylor,
LLC, Platinum Partners Credit Opportunities    Dhruv Narain, Beechwood Capital Group
Fund International Ltd., Platinum Partners     LLC, Beechwood Re Investments, LLC,
Credit Opportunities Fund International (A)    Beechwood Re Holdings, Inc., BBLN-PEDCO
Ltd., Platinum Partners Credit Opportunities   Corp., fllumin Capital Management LP,
Fund (BL) LLC                                  BHLN-PEDCO Corp.




                                          8
   Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 10 of 35




                 [SIGNATURES CONTINUE FROM PRECEDING PAGE]
KATTEN MU CHIN ROSENMAN LLP                   WALDEN MACHT & HARAN LLP


By:_ _ _ _ _ _ _ _ _ __
   Anthony Paccione
                                              By:    (1L_
                                                     Sean T. Haran
                                                                       tL
575 Madison Avenue                                   Adam P. Cohen
New York, NY 10022                                   Jeffrey L. Ding
Telephone: (212) 940-8502                     1 Battery Park Plaza
Email: Anthony.paccione@kattenlaw.com         New York, NY 10004
                                              Telephone: (212) 335-2030
Attorneys for Olive Tree Capital LLC          Email: acohen@wmhlaw.com
                                                      jding@wmlllaw.com
                                                     sharan@wmhlaw.com

                                              Attorneys/or Nciftalt Mane/a


DLA PIPER LLP (US)                            ALSTON & BJRD LLP

                                              By: _ _ _ _ _ _ _ _ _ __
    Aidan M. McCormack                              John M. Aerni
     R. Brian Seibert                               Adam J. Kaiser
     Mark L. Deckman                                Daniella P. Main
1251 Avenue ofthe Americas, 27th Floor            Jenna Chelsea Polivy
New York, New York 10020                          90 Park A venue
Telephone: (212) 335-4500                     New York, NY 10016
E-mail: aidan.mccormack@dlapipcl'.com         Telephone: (212) 210-9400
         brian.seibert@dlapiper.com           Email: adam.kaiser@.alston.com
         mark.deckman@dlapiper.com                    john.aerni@alston.com
                                                     daniella.main@alston.com
Attorneys for Plaintiffs and Defendants
Senior Health Insurance Company of            Attorneys for Defendants Bankers Conseco
Pennsylvania and Fuzion Analytics, Inc.       Life Insurance Company, Washington National
                                              Insurance Company, CNO Financial Group,
                                              Inc. and 40186 Advisors, Inc.




                                          9
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 11 of 35




                     [SIGNATURES CONTINUE FROM PRECEDING PAGE}

KATTEN MU CHIN ROSENMAN LLP                   WALDEN MACHT & HARAN LLP

By: _ _ _ _ _ _ _ _ _ __
   Anthony Paccione                                  Adam P. Cohen
575 Madison Avenue                                   Jeffrey L. Ding
New York, NY 10022                                   Sean T. Haran
Telephone: (212) 940-8502                     1 Battery Park Plaza
Email: Anthony.paccione@kattenlaw.com         New York, NY 10004
                                              Telephone: (212) 335-2000
Attorneys for Olive Tree Capital LLC          Email: acohen@wmhlaw.com
                                                     jding@wmhlaw.com
                                                     sharanr@.wmhlaw.com

                                              Attorneys for Naftali Mane/a


DLA PIPER LLP (US)                            ALSTON & BIRD LLP


      I <._
      ~ f-:r/f-~. ·
               ·-t    ~-ff
By: ~~~~~~~~~~~                               By:~~~~-~~~~~~
     Aidan M. McCormack                           JobnM. Aerni
     Mark L. Deckman                              Adam J. Kaiser
     R. Brian Seibert                             Daniella P. Main
1251 Avenue of the Americas                       Jenna Chelsea Polivy
New York, New York 10020                          90 Park Avenue
Telephone: (212) 335-4500                     New York, NY 10016
E-mail: aidan.mccormack@dlapiper.com          Telephone: (212) 210~9400
         brian.seibe1t@dlapiper.com           Email: adam.kaiser@alston.com
         mark.deckman@dlapiper.com                   john.aemi@alston.com
-and-                                                d~miella.main@alston.com
     James D. Mathias (pro hac vice)
     Kathleen A. Birrane (pro hac vice)       Attorneys.for Defendants Bankers Conseco
     Ellen E. Dew (pro hac vice)              Life Insurance Company, Washington National
6225 Smith Avenue                             Insurance Company, CNO Financial Group,
Baltimore, Maryland 21209-3600                Inc. and 40186 Advisors, Inc.
Telephone: (410) 580-3000
E-mail: james.mathias@dlapiper.com
        kathleen. birrane@dlapiper.com
        ellen.dew@dlapiper.com

Attorneys.for Senior Health Insurance
Company of Pennsylvania and Fuzion
Analytics, Inc.

                                          9
      Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 12 of 35




                 [SIGNATURES CONTINUE FROM PRECEDING PAGE]

KATTEN MU CHIN ROSENMAN LLP                   WALDEN MACHT & HARAN LLP


By:~~~~~~~~~~-
                                              By:   --~~~~~~~~~


   Anthony Paccione                                   Adam P. Cohen
575 Madison Avenue                                   Jeffrey L. Ding
New York, NY 10022                                    Sean T. Haran
Telephone: (212) 940-8502                     1 Battery Park Plaza
Email: Anthony.paccione@kattenlaw.com         New York, NY 10004
                                              Telephone: (212) 335-2000
Attorneys for Olive Tree Capital LLC          Email: acohen@wmhlaw.com
                                                      jding@wmhlaw.com
                                                     sharan@wmhlaw.com

                                              Attorneys for Naftali Manela


DLA PIPER LLP (US)
                                              ALSTi/i BIRD~~)
                                                        _l'\_ifv\_ll\___
                                              By: .,..._.,)/ryf,__·
     Aidan M. McCormack                         /John M. Aerni
     R. Brian Seibert                          / Adam J. Kaiser
     Mark L. Deckman                              ·Daniella P. Main
1251 Avenue of the Americas, 27th Floor            Jenna Chelsea Polivy
New York, New York 10020                           90 Park Avenue
Telephone: (212) 335-4500                     New York, NY 10016
E-mail: aidan.mcconnack@dlapiper.com          Telephone: (212) 210-9400
        brian.seibert@dlapiper.com            Email! adam.kaiser@alston.com
        mark.deckman@dlapiper.com                            jolm.aerni@alston.com
                                                            daniella.main@alston.com
Attorneys for Plaintiffs and Defendants
Senior Health Insurance Company of            Attorneys for Defendants Bankers Conseco
Pennsylvania and Fuzion Analytics, Inc.       Life Insurance Company, Washington National
                                              Insurance Company, CNO Financial Group,
                                              Inc. and 40186 Advisors. Inc.




                                          9
    Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 13 of 35




                                             HOLLAND & KNIGHT LLP


                                             By:--------
       Mark D. · ru s                              Warren E. Gluck, Esq.
       Steven H. Holinstat                          Barbra R. Parlin, Esq.
       Stacy P. Eilbaum                             John L. Brownlee, Esq.
       Edward J. Canter                             Belevetz, Esq.
11 Times Square                                     Richard A. Bixtcr Jr., Esq.
New York, NY 10036                           31 West 52"d Street
Telephone: (212) 969-3000                    New York, New York 10019
Email: mharris@proskauer.com                 Telephone: (212) 513-3200
       sholinstat@proskauer.com              Email: warren.gluck@hklaw.com
       seilbaum@proskauer.com                       barbra.parlin@hklaw.com
       ecanter@proskauer.com                        john.brownlee@hklaw.com
                                                    timothy.belevetz@hklaw.com
Attorneys for B Asset Manager, L.P.,                richard. bixter@hklaw.com
Beechwood Bermuda International Ltd,
Beechwood Re Investments, LLC, Mark Feuer,   Attorneys for Plaintiffs Martin Trott and
Scott Taylor, and Dhruv Narain in the SHIP   Christopher Smith, as Joint Official
Action                                       Liquidators and Foreign Representatives of
                                             Platinum Partners Value Arbitrage Fund L.P.
                                             (in Official Liquidation), and for Platinum
                                             Partnets Value Arbitrage Fund L.P. (in
                                             Official Liquidation)


MOSKOWITZ & BOOK, LLP                        WOLF HALDENSTEIN ADLER
                                             FREEMAN & HERZ LLP


       Avraham C. Moskowitz
345 Seventh Avenue, 21st Floor                      Daniel Tepper
New York, NY 10001                           270 Madison Avenue
Telephone: (212) 221-7999                    New York, NY 10016
Email: amoskowitz@mb-llp.com                 Telephone: (212) 545-4600
                                             Email: tmmer@whafu.com
Attorneys for Platinum F.l Group, LLC
                                             Attorneys for Leon Meyers




                                        10
  Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 14 of 35




               [SIGNATURES CONTINUE FROM PRECEDING PAGE]

PROSKAUER ROSE LLP                               HOLLAND & KNIGHT LLP


By: _ _ _ _ _ _ _ _ __
       Edward J. Canter
                                                 By:~~~
                                                  warren:GIUCk,Sq
       Mark D. Harris                                   Barbra R. Parlin, Esq.
       Stacy P. Eilbaum                                 John L. Brownlee, Esq.
       Steven H. Holinstat                              Timothy D. Belevetz, Esq.
11 Times Square                                         Richard A. Bixter Jr., Esq.
New York, NY 10036                               31 West 52nd Street
Telephone: (212) 969-3106                        New York, New York 10019
Email: ecanter@proskauer.com                     Telephone: (212) 513-3200
       mharris@proskauer.com                     Email: warren.gluck@hklaw.com
       seilbaum@proskauer.com                           barbra.parl in@hklaw.com
       sholinstat@proskauer.com                         john.brownlee@hklaw.com
                                                        timothy. belevetz@hkl aw .com
Attorneys for B Asset Manager, Beechwood                richard.bixter@hklaw.com
Bermuda International Ltd., Beechwood Re
Investments, LLC, Moshe a!kla Mark Feuer,        Attorneys for Plaintiffs Martin Trott and
Scou Taylor                                      Christopher Smith, as Joint Official
                                                 Liquidators and Foreign Representatives of
                                                 Platinum Partners Value Arbitrage Fund L.P.
                                                 (in Official Liquidation), and for Platinum
                                                 Partners Value Arbitrage Fund L.P. (in
                                                 Official Liquidation)


MOSKOWITZ & BOOK, LLP                            WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLP
By: _ _ _ _ _ _ _ __
       Avraham C. Moskowitz                      By: _ _ _ _ _ _ _ _ __
345 Seventh Avenue, 21st Floor                          Daniel Tepper
New York, NY 1000 I                              270 Madison A venue
Telephone: (212) 221-7999                        New York, NY 10016
Email: amoskowitz@mb-llp.com                     Telephone: (212) 545-4600
                                                 Email: tepper@whafu.com
Attorneys for Platinum F.I Group, LLC
                                                 Attorneys for Leon Meyers




                                            10
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 15 of 35




                {SIGNATURES CONTINUE FROM PRECEDING PAGE]

PROSKAUER ROSE LLP                               HOLLAND & KNIGHT LLP


                                                 By: _ _ _ _ _ __
       Edward J. Canter                               Warren E. Gluck, Esq.
       Mark D. Harris                                  Barbra R. Parlin, Esq.
       Stacy P. Eilbaum                                John L. Brownlee, Esq.
       Steven H. Holinstat                             Belevetz, Esq.
11 Times Square                                        Richard A. Bixter Jr., Esq.
New York, NY 10036                               31 West 52nd Street
Telephone: (212) 969-3106                        New York, New York 10019
Email: ecanter@proskauer.com                     Telephone: (212) 513-3200
       mharris@proskauer.com                     Email: warren.gluck@hklaw.com
       seilbaum@proskauer.com                           barbra.parlin@.hk.law.com
       sholinstat@proskauer.com                         john.brownlee@.hklaw.com
                                                        timothy.belevetz@hklaw.com
Attorneys for B Asset Manager, Beechwood                richard. bixter@hklaw.com
Bermuda International Ltd., Beechwood Re
Investments, LLC, Moshe alk/a Mark Feuer,        Attorneys for Plaintiffs Martin Trott and
Scott Taylor                                     Christopher Smith, as Joint Official
                                                 Liquidators and Foreign Representatives of
                                                 Platinum Partners Value Arbitrage Fund L.P.
                                                 (in Official Liquidation), and/or Platinum
                                                 Partners Value Arbitrage Fund L.P. (in
                                                 Official Liquidation)


MOSKOWITZ & BOOK, LLP                            WOLF lIALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLP

By:~~C,~
       Avraham C. Moskowitz
345 Seventh Avenue, 21st Floor                          Daniel Tepper
New York, NY 10001                               270 Madison Avenue
Telephone: (212) 221-7999                        New York, NY 10016
Email: amoskowitz@mb-llp.com                     Telephone: (212) 545-4600
                                                 Email: tepper@whafu.com
Attorneys for Platinum F.L Group, LLC
And Abraham Grossman                             Attorneys for Leon Meyers




                                            10
         Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 16 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

PROSKAUER ROSE LLP                               HOLLAND & KNIGHT LLP


By: _ _ _ _ _ _ _ _ _ __
       Edward J. Canter                                Warren E. Gluck, Esq.
       Mark D. Harris                                   Barbra R. Parlin, Esq.
       Stacy P. Eilbaum                                 John L. Brownlee, Esq.
       Steven H. Holinstat                              Belevetz, Esq.
11 Times Square                                         Richard A. Bixter Jr., Esq.
New York, NY 10036                               31 West 52"d Street
Telephone: (212) 969-3106                        New York, New York 10019
Email: ecanter@.proskauer.com                    Telephone: (212) 513-3200
       mharris@proskauer.com                     Email: warren.gluck@hklaw.com
       seilbaum@proskauer.com                           barb,ra.parlin@hklaw.com
       sholinstat@proskauer.com                         john.brownlee@hklaw.com
                                                        timothy.belevetz@hklaw.com
Attorneys for B Asset Manager, Beechwood                richard. bixter@hklaw.com
Bermuda International Ltd., Beechwood Re
Investments, LLC, Moshe alkla Mark Feuer,        Attorneys for Plaintiffs Martin Trott and
Scott Taylor                                     Christopher Smith, as Joint Official
                                                 Liquidators and Foreign Representatives of
                                                 Platinum Partners Value Arbitrage Fund L.P.
                                                 (in Official Liquidation), and for Platinum
                                                 Partners Value Arbitrage Fund L.P. (in
                                                 Official Liquidation)


MOSKOWITZ & BOOK, LLP                            WOLF HALDENSTEIN ADLER


By: _ _ _ _ _ _ _ _ _ __
       Avraham C. Moskowitz
345 Seventh Avenue, 21st Floor
                                                 :~~
                                                 u I5aI1iclTuPPef
New York, NY 10001                               270 Madison A venue
Telephone: (212) 221-7999                        New York, NY 10016
Email: amoskowitz@mb-llp.com                     Telephone: (212) 545-4600
                                                 Email: tepper@whafh.com
Attorneys for Platinum F.I. Group, LLC
                                                 Attorneys for Leon Meyers




                                            10
  Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 17 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

ROYER COOPER COHEN BRAUNFELD              DAVID LEVY
LLC


By:ldt::::
       Marc F. Skapof
                                          By:~~~:--~~~~~~-




                                          Apr24C
                                                   David Levy
                                          SO Riverside Boulevard

Royer Cooper Cohen Braunfeld LLC          New York, New York 10069
1120 Avenue of the Americas
Fourth Floor                              Pro Se
New York, NY 10036
Telephone: (212) 994-0451
Email: MH irschtield@rccblaw.com
       mskapof@rccblaw.com

Barry L. Cohen
l 01 West Elm St., Suite 400
Conshohocken, PA 19428
Telephone: (484) 362-2628
Email: bcohen@rccb law .com

Attorneys for Two sons Corporation

LANKLER SIFFERT & WOHL LLP                CURTIS, MALLET-PREVOST, COLT &
                                          MOSLELLP

By; _ _ _ _ _ _ _ __
       David Hodges                       By=-------~~-
       Matthew Coogan                              Eliot Lauer
500 Fifth Avenue, 34th Floor                       Gabriel Hertzberg
New York, NY 10110                                 Jacques Semmelman
Telephone: (212) 921-8399                          Julia Gumpper
Email: dhodges@lswlaw.com                 l 0 l Park Avenue
       mcoogan@lswlaw.com                 New York, NY 10178
                                          Telephone: (212) 696-8856
Attorneys for David Steinberg             Email: ghertzberg@curtis.com
                                                   elauer@curtis.com
                                                   jsemmelman@curtis.com
                                                   jgunipper@curtis.com

                                          Attorneys for David Bodner, Beechwood Trust
                                          Nos. 7-14



                                     11
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 18 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

ROYER COOPER COHEN BRAUNFELD               DAVID
LLC

                                           By:____  ,__-+-----~~~




                                                  Davi Levy
        Marc E. Hirschfield                50 Riverside Boulevard
        Marc F. Skapof                     Apr24C
Royer Cooper Cohen Braunfeld LLC           New York, New York 10069
1120 Avenue of the Americas
Poi.nth Floor                              Pro Se in the Trott Matter
New York, NY 10036
Telephone: (212) 994-0451
Email: MHirschfield@rccblaw.com
        mskapof@rccblaw.com

Barry L. Cohen
101 West Elm St., Suite 400
Conshohocken, PA 19428
Telephone: (484) 362-2628
Email: bcohen@rccblaw.com

Attorneys/or 'f\11osons Co1poration

LANI<LER SIFFERT & WOHL LLP                CURTIS, MALLET-PREVOST, COLT &
                                           MOSLELLP
By: _ _ _ _ _ _ _ _ _ __
       David Hodges                        By:_ _ _ _ _ _ _ _ _ __
       Matthew Coogan                             Eliot Lauer
500 Fifth Avenue, 34th Floor                      Gabriel He1izberg
New York, NY 10110                                Jacques Semmelman
Telephone: ('.~12) 921-8399                       Ji.ilia Gumpper
Email; dhodges@lswlaw.com                  101 Park Avenue
       mcoogan@lswlaw .corn                New York, NY 10178
                                           Telephone: (212) 696-8856
Attorneys for David Steinberg              Email: ghertzberg@curtis.com
                                                  elauer@cmtis.com
                                                  jsemmelman@curtis.com
                                                  j gumpper@cmiis.com

                                           Attorneys for David Bodner, Beechwood Trust
                                           Nos. 7-14



                                      11
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 19 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

ROYAL COOPER COHEN BRAUNFELD            DAVID LEVY
LLC
                                        By:_ _ _ _ _ _ _ _ _ __
By:_ _ _ _ _ _ _ _ __
                                               David Levy
       Barry L. Cohen                   50 Riverside Boulevard
101 West Elm St., Suite 400             Apr24C
Conshohocken, PA 19428                  New York, New York 10069
Telephone: (484) 362-2628
Email: bcohen@rccblaw.com               Pro Se

       Marc E. Hirschfield
       Marc F. Skapof
Royer Cooper Cohen Braunfeld LLC
1120 A venue of the Americas
Fourth Floor
New York, NY l 0036
Telephone: (212) 994-0451
Email: MHirschfield@rccblaw.com
       mskapof@rccblaw.com

Attomeysfor Twoso11s Corpomrio11

LANKLER SIFFERT & WOHL LLP              CURTIS, MAL ET-PREVOST,
                                         COLT&     S ELLP
By: _ _ _ _ _ _ _ __
         David Hodges
         Matthew Coogan                        Eliot Lauer
500 Fifth A venue, 34th Floor                  Jacques Semmelman
New York, NY 10110                             Gabriel Hertzberg
Telephone: (212) 921-8399               101 Park Avenue
Etnai l: dhodges@lswlaw.com             New York, NY 10178
         mcoogan@lswlaw.com             Telephone: (212) 696·8856
                                        Email: elauer@curtis.com
Attorneys for David Steinberg                  jsemmelman@curtis.com
                                               ghertzberg@curtis.com

                                        Attorneys for David Bodner, Beechwood Trust
                                        Nos. 7-14




                                   11
  Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 20 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGEJ

MORRISON COHEN LLP                               BINDER & SCHWARTZ LLP


                                                 By: _ _ _ _ _ _ _ _ __
         onald Chase                                    Wendy H. Schwartz
       Daniel Isaacs                                    Gregory C. Pruden
909 Third Avenue                                 366 Madison Avenue, 6th Floor
New York, NY l 0022                              New York, NY 10017
Telephone: (212) 735-8653                        Telephone: (2 J2) 510-700&
Email; dchascr@ml)rrisoncohen.com                Email: wschwar1zrmbindcrschwartz.. com
       disaacsuymorrisoncohen . com                     gwuden<@binderschwartz.com
                                                                 <




Artorneysfor Huber:fefd Family Foundation        Attorneys.for Daniel Saks


PIERCE BAINBRIDGE BECK PRICE            &~ ..H1FFREY        C. DANIELS PC
HECHTLLP                   /
By: ~fi/VVV!/                                    By: _ _ _ _ _ _ _ __
       Eric M. Creizman                                 Jeffrey C. Daniels
747 Third Avenue, Suite 200                      4 Carren Circle
New York, NY 10017                               Huntington, NY 11743
Telephone: (212) 972-0200                        Telephone: (516) 745-5430
Email: ecreizman@piercebainbridge.com            Email: jdanielsf@.jcdpc.com

Allurneysjor David Ottensoser                    Artorneys.for Murray llube1:feld


PERKL~S    COIE LLP                              LAW OFFICES OF KENNETH A.
                                                 ZITTER
By: _ _ _ _ _ _ _ _ __
       John Penn
       Jeffrey Vanacore                                 Kenneth A. Zitter
30 Rockefeller Plaza, 22nd Floor                 260 Madison Avenue
New York, New York 10112                         New York. NY 10016
Telephone: (212) 262-6900                        Telephone: (212) 532-8000
Email: jpem1@perkin,c;coie.com                   Email: kzitte1·(ci.:aol.com
       jvnnacorer~apcrkinscoie.com
                                                 Allorneysfor Esrate ofJules Nordlicht,
Attorneys.for ORD Estates Ltd.                   Barbara Nordlichr. FCBA Trust, Aaron
                                                 Parnes, Sarah Parnes, Shmuel Fuchs
                                                 Foundation, Solomon Werdiger. Morris Fuchs

                                            12
      Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 21 of 35




                    [SIGNATURES CONTINUE FROM PRECEDING PAGE]

MORRISON COHEN LLP



       Donald Chase
       Daniel Isaacs
909 Third A venue
New York, NY 10022
Telephone: (212) 735-8653
Email: dchasec@morrisoncohen.com
       disaacs@morrisoncohen.com

Attorneys.for Huberfeld Family Foundation        Attorneys for Daniel Saks


PIERCE BAINBRIDGE BECK PRICE &                   JEFFREY C. DANIELS PC
HECHTLLP
By: _ _ _ _ _ _ _ _ _ _ __                       By: _ _ _ _ _ _ _ _ __
        Eric M. Creizman                               Jeffrey C. Daniels
747 Third Avenue, Suite 200                      4 Carren Circle
New York, NY 10017                               Huntington, NY 11743
Telephone: (212) 972-0200                        Telephone: (516) 745-5430
Email: ecreizman@piercebainbridgc.cotn           Email: jdanicls@.jcdpc.com

Altorneysfor David Ottensoser                    Attorneys.for Murray Huberfidd


PERKINS COIE LLP                                 LAW OFFICES OF KENNETH A.
                                                 ZITTER

By:_.---~--------
       John Penn                                 By:-------~--
       Jeffrey Vanacore                                 Kenneth A. Zitter
30 Rockefeller Plaza. 22nd Floor                 260 Madison Avenue
New York. New York 10112                         New York, NY 10016
Telephone: (212) 262-6900                        Telephone: (212) 532-8000
Email: iPenn@.perkinscoie.com                    Email: kzitterf@nol .com
        jvanacore(ti)perkinscoie.com
                                                 A trorneysfor Estate <~{.Jules Nordlicht,
Attorne)'.~   for GRD Estate.~ Ltd.              Barbara Nordlich1. FCBA Trust. Aaron
                                                 Parnes, Sarah Parnes. Shmuel Fuchs
                                                 Foundation. Solomon rVerdiger. Morris Fuchs

                                            12
   Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 22 of 35




                (SIGNATURES CONTINUE FROM PRECEDING PAGE]

MORRISON COHEN LLP                               BINDER & SCHWARTZ LLP


                                                 By:   ~~~~~-.,...-~~~~~




       Donald Chase                                     Wendy H. Schwartz
       Daniel Isaacs                                    Gregory C. Pruden
909 Third Avenue                                 366 Madison Avenue, 6th Floor
New York, NY 10022                               NewYork, NY 10017
Telephone: (212) 735-8653                        Telephone: (212) 510-7008
Email: dchase@morrisoncohen.com                  Email: wschwartz@binderschwartz.com
       disaacs@morrisoncohen.com                        gpruden@binderschwartz.com

Attorneys for Huberfeld Family Foundation        Attorneys for Daniel Saks


PIERCE BAINBRIDGE BECK PRICE &                   JEFFREY C. DANIELS PC
H.ECHTLLP

By: _ _~--~-~~-
       Eric M. Creizman
                                                 By:*"~
                                                 er ~ ~aniels
747 Third Avenue, Suite 200                      4 Carren Cucle ·
New York, NY 10017                               Huntington, NY 11743
Telephone: (212) 972-0200                        Telephone: (516) 745-5430
Email: ecreizman@piercebainq_rj.fl.ge.com        Email: jdaniels@jcdpc.com

Attorneys for David Ottensoser                   Attorneys for Murray Hubeifeld


PERKINS COIE LLP                                 LAW OFFICES OF KENNETH A.
                                                 ZITTER

By: _ _ _~------
       John Penn                                 By: _ _ _ _ _ _ _ __
       Jeffrey Vanacore                                  Kenneth A. Zitter
30 Rockefeller Plaza, 22nd Floor                 260 Madison Avenue
New York, New York 10112                         New York, NY 10016
Telephone: (212) 262-6900                        Telephone: (212) 532-8000
Email: jpenn@perk.inscoie.com                    Email: kzitter(ii;aol.com
       jvanacore@perkinscoie.com
                                                 Attorneys for Estate ofJules Nordlicht,
Attorneys for GRD Estates Ltd.                   Barbara Nordlicht, FCBA Trust, Aaron
                                                 Parnes, Sarah Parnes, Shmuel Fuchs
                                                 Foundation, Solomon Werdiger, Morris Fuchs

                                            12
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 23 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

MORRISON COHEN LLP                               BINDER & SCHWARTZ LLP



       Donald Chase                                     Wendy H. Schwartz
       Daniel Isaacs                                    Gregory C. Pruden
909 Third Avenue                                 366 Madison Avenue, 6th Floor
New York, NY 10022                               New York, NY 10017
Telephone; (212) 735-8653                        Telephone: (212) 510-7008
Email: dchase@morrisoncoheu.com                  Email: wschwartz@binderschwartz.com
       disaacs@motrlsoncohen.co111                      gpruden@binderschwartz.com

Attorneys for Huberfeld Family Foundation        Attorneys for Daniel Saks



PIERCE BAJNBRIDGE BECK PRICE &                   .JEFFREY C. DANIELS PC
HECHT LLP
By:_ _ _ _ _ _ _ _ _ __                          By: _ _ _ _ _ _ _ _ _ _         ~


       Eric M. Creizman                                 Jeffrey C. Daniels
747 Third Avenue, Suite 200                      4 Carren Circle
New York, NY 10017                               Huntington, NY 11743
Telephone: (212) 972-0200                        Telephone: (516) 745-5430
Email: ecreizman@piercebainbridge.com            Email: jdaniels@Jcdpc.com

Attorneys for David Ottensoser                   Attorneys/or Murray Huberfeld



PERKINS COIE LLP                                 LAW OFFICES OF KENNETH A.
                                                 ZITTER

By:.~W____
       John D. Penn
       Jeffrey D. Vanacore                              Kenneth A. Zitter
30 Rockefeller Plaza, 22nd Floor                 260 Madison Avenue
New York, New York 10112                         New York, NY 10016
Telephone: (212) 262-6900                        Telephone: (212) 532-8000
Email: jpenn@perkinscoie.com                     Email: kzitter@aol.com
       jvanacore@perkinscoie.com
                                                 Attorneys for Estate ofJules Nordlicht,
Attorneys for GRD Estates Ltd                    Barbara Nordlicht, FCBA Trust, Aaron
                                                 Parnes, Sarah Parnes, Shmuel Fuchs
                                                 Foundation, Solomon Werdiger, Morris Fuchs

                                            12
143633621.1
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 24 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

MORRISON COHEN LLP                               BINDER & SCHWARTZ LLP


                                                 By: _ _ _ _ _ _ _ _ _ __
       Donald Chase                                     Wendy H. Schwartz
       Daniel Isaacs                                    Gregory C. Pruden
909 Third Avenue                                 366 Madison Avenue, 6th Floor
New York, NY 10022                               New York, NY 10017
Telephone: (212) 735-8653                        Telephone: (212) 510-7008
Email: dchase@morr.isoncohen.co:m                Email: wschwartz@hinderschwattz.com
       disaacs@morrisoncohen.com                        gpruden@binderschwarlz.com

Attorneys for Huberfeld Family Foundation        Attorneys for Daniel Saks


PIERCE BAINBRIDGE BECK PRICE &                   JEFFREY C. DANIELS PC
HECHTLLP
By: _ _ _ _ _ _ _ _ _ __                         By:_ _ _ _ _ _ _ _ _ _           ~


      Eric M. Creizman                                  Jeffrey C. Daniels
747 Third Avenue, Suite 200                      4 Garren Circle
New York, NY 10017                               Huntington, NY 11743
Telephone: (212) 972-0200                        Telephone: (516) 745-5430
Email: ecreizman@niercebainbridge.com            Email; jdaniels@jcdpc.coni

Attorneys for David Ottensoser                   Attorneys for Murray Huberfeld


PERKINS COIE LLP                                 LAW OFFICES OF KENNETH A.
                                                 ZITTER

By:. _ _ _ _ _ _ _ _ __
       John Penn
       Jeffrey Vanacore
                                                 By:.~~-
                                                  ~.Zitter
30 Rockefeller Plaza, 22nd Floor                 260 Madison Avenue
New York, New York 10112                         New York, NY 10016
Telephone: (212) 262-6900                        Telephone: (212) 532-8000
Email: j genn@Qerklnscoie.com                    Email: kzrtter@aol.com
       jvanacore@gerkinscoie.com
                                                  Attorneys for Estate ofJules Nordlicht,
 Attorneys for GRD Estates Ltd.                   Barbara Nordlicht, FCBA Trust, Aaron
                                                  Parnes, Sarah Parnes, Shmuel Fuchs
                                                  Foundation, Solomon Werdiger, Morris Fuchs

                                            12
    Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 25 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGE}

                                              REGOSIN, EDWARD, STONE &.FEDER


B~~···~·/~·~=-~~~                             By:   ~~~~~~~~~-


           ,...m teven Juhase                        Saul Feder
200 Sheffiel St.,Suite 205                    225 Broadway, Suite 613
Mountainside, NJ 07092                        New York, New York 10007
Telephone: (908) 233-0045                     Telephone: (212) 619-1900
Email: kimjuhase@cs.com                       Email: sfeder@resflaw.com

Attorney for Bernard Fuchs                    Attorneys/or Mark Nordlicht and Platinum
                                              Management (NY) LLC


                                              THOMPSON & KNIGHT LLP


                                              By: _ _ _ _ _ _ _ __
       Lawrence R. ·Gel er                           Stuart Glick
34 Plaza Street East, Suite 1107                     Nicole Williams
Brooklyn, NY 11238                                   Nicholas Davis
Telephone: (718) 683-2383                            Brittney Edwards
Emaik Gelberlaw@aul.com                       9QO Third Avenue, 20th Floor
                                              New York, NY 10022
Attorneys/or Michael Nordlicht, Kevin         Telephone: (212) 751-3001
Cassidy                                       Email: Stuart.glick@tklaw.com.
                                                     Nicole.williams@tklaw.com
                                                     Nick.davis@tklaw.com
                                                     Brittney.edwards@tklaw.com

                                              Attorneys for Michael Katz


          erese M. oherty
      LisaMarie F. Collins ·
666 Third Avenue
New York, NY 10017
Telephone: (212) 935-3000
Email: LCollins@mintz.com
       TMDoherty@m.intz.com

Att.orneysfor Michael Nordlicht, Kevin
Cassidy and Meadows Capital LLC

                                         13
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 26 of 35




By: _ _ _ _ _ _ _ _ __                        By:.:=--""---tr-+-----+----
         Kim Steven Juhase                           S au Feder
200 Sheffield St.,Suite 205                   225 Broadway, Suite 613
Mountainside, NJ 07092                        New York, New York 10007
Telephone; (908) 233-0045                     Telephone: (212) 619-1900
Email: kimjuhase@cs.com                       Email: sfeder@resflaw.com

Attorney for Bernard Fuchs                    Attorneys for Mark Nordlicht and Platinum
                                              Management (NY) LLC


LA WREN CE R. GELBER                          THOMPSON & KNIGHT LLP


                                              By: _ _ _ _ _ _ _ _ _ __
       Lawrence R. Gelber                            Stuart Glick
34 Plaza Street East, Suite 1107                     Nicholas Davis
Brooklyn, NY 11238                                   Brittney Edwards
Telephone: (718) 683-2383                     900 Third A venue, 20th Floor
Email: Gelberlaw@aol.com                      New York, NY 10022
                                              Telephone: (212) 751-3392
MINTZ LEVIN COHN FERRIS                       Email: Stuart.glick@tklaw.com
GLOVSKY & POPEO, P.C.                                Nick.davis@tklaw.com
Therese Doherty                                      Brittney.edwards@tklaw.com
Lisamarie Collins
666 Third A venue                             Attorneys for Michael Katz
New York, NY 10017
Telephone: (212) 935-3000
Email: LCollins@mintz.com
       TMDoherty@mintz.com

Attorneys for Michael Nordlicht, Kevin
Cassidy




                                         13
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 27 of 35




                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

NOVAK JUHASE & STERN                          REGOSIN, EDWARD, STONE & FEDER

By:_ _ _ _ _ _ _ _ _ __                       By: _ _ _ _ _ _ _ _ _ __
         Kim Steven Juhase                           Saul Feder
200 Sheffield St.,Suite 205                   225 Broadway, Suite 613
Mountainside, NJ 07092                        New York, New York 10007
Telephone: (908) 233-0045                     Telephone: (212) 619-1900
Email: kimjuhase@cs.com                       Email: sfeder@resflaw.com
Attorney for Bernard Fuchs                    Attorneys for Mark Nordlicht and Pfatfnum
                                              Management (NY) LLC


LAWRENCE R. GELBER                            THOM:PSON & KNIGHT LLP


By:_ _ _ _ _ _ _ _ _ __
       Lawrence R. Gelber
34 Plaza Street East, Suite 1107                           alas Davis
Brooklyn, NY 11238                                     ·ittney Edwards
Telephone: (718) 683-2383                     900 Third A venue, 20th Floor
Email: Gelberlaw@aol.com                      New York, NY 10022
                                              Telephone: (212) 751-3392
MINTZ LEVIN COHN FERRIS                       Email: Snmrt.glick@tklaw.com
GLOVSKY & POPEO, P.C.                                Nick.davis@tklaw.com
Therese Doherty                                      Brittney.edwards@tklaw.com
Lisamarie Collins
666 Third Avenue                              Attorneys for Michael Katz
New York, NY 10017
Telephone: (212) 935-3000
Email: LCollins@mintz.com
       TMDoherty@mintz.com

Attorneys for Michael Nordlicht, Kevtn
Cassidy




                                         13
       Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 28 of 35




                       ISIGNATURES CONTINUE FROM PRECEDING PAGE]
JAKUBOWITZ & CHUANG LLP                                   DUANE MORRIS LLP

              ····-?    /)
By:
              "/~·"
           ,,(--:·
     ::;;y.ovia Ji!KU.bowitz                                     Eric R. Breslin
3019 Avenue J                                                    Melissa S. Geller
Brooklyn, NY 1210                                         One Riverfront Plaza, Suite 1800
Telephone: €-349·)-5Zl-'2-::8529 ?N1 ~:i.) o ·66)/        Newark, NJ 07102
Email: toria@jakubowit~ehtrang:-eem-                      Telephone: (973) 424-2000
        b•viA @ JLfAuflp·LOP.{                            Email: erbreslin@duanemoITis.com
Attorneys for Rockwell Fulton Capital, L.P,                      msgeller@duanemorris.com
Ditmas Park Capital, L.P.
                                                          Attorneys for Estate of Uri Landesman


WILSON, SONSINI, GOODRICH &                               GIBSON, DUNN & CRUTCHER LLP
ROSATI, PC
                                                          By: _ _ _ _ _ _ _ _ __
By:_ _ _ _ _ _ _ __                                              Chantale Fiebig
         Eli Bard Richlin                                        Naima L. Farrell
         Jae Young Jeong                                  1050 Connecticut Ave NW
       Katherine Talbot McCarthy                          Washington, DC 20036
       Michael S. Sommer                                  Telephone: (202) 955-8244
       Moll"is J. Fodeman                                 Email: cfiebig@gibsondunn.com
1301 Avenue of The Americas, 40th Floor                          nfatTell@gibsondunn.com
New York, NY 10019
Telephone: (212) 447-7704                                 Attorneys for Dhruv Narain
Email: erichlin@wsgr.com
       ajeong@wsgr.com
       kmccarthy@wsgr.com
       msommer@wsgr.com
       mfodeman@wsgr.com

Attorneys for David Levy




                                                     13
 Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 29 of 35




                (SIGNATURES CONTINUE FROM PRECEDING PAGE]

JAKUBOWITZ & CHUANG LLP                           DUANE MORRIS LLP
                                                        '

By: _ _ _ _ _ _ _ _ __                            By:       Z~'12-~
      Tovia Jakubowitz                                   Eric R. Breslin
3019 Avenue J                                            Melissa S. Geller
Brooklyn, NY 1210                                 One Riverfront Plaza, Suite 1800
Telephone: (347) 542-8529                         Newark, NJ 07102
Email: tovia@jakubowitzchuang.com                 Telephone: (973) 424-2000
                                                  Email: erbreslin@duanemorris.com
Attorneys/or Rockwell Fulton Capital, L.P.               msgeller@duanemorris.com
Ditmas Park Capital, L.I'.
                                                  Attorneys/or Estate of Uri Landesman


WILSON, SONSINI, GOODRICH &                       GIBSON, DUNN & CRUTCHER LLP
ROSATI, PC

                                                  By: _ _ _ _ _ _ _ _ __
By: _ _ _ _ _ _ _ _ __                                      Chantale Fiebig
       Eli Bard Richlin                                     Naima L. Farrell
       .Jae Young Jeong                           1050 Connecticut Ave NW
       Katherine Talbot McCarthy                  Washington, DC 20036
       Michael S. Sommer                          Telephone: (202) 955-8244
       Morris J. Fodeman                          Email: cfiebig@gibsondunn.com
130 I Avenue of The Americas, 40th Floor                    nfarrell@gibsondtmn.com
New York, NY 10019
Telephone: (212) 447-7704                         Attorneys/or Dhruv Narain
Email: erichlin@wsgr.com
       ajeong@wsgr.com
        kmccarthy@wsgr.com
        msomrner@wsgr.com
        mfodernan@wsgr.com

Attorneys for David Levy




                                             14
    Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 30 of 35




                 [SIGNATURES CONTINUE FROM PRECEDING PAGE]

JAKUBOWITZ & CHUANG LLP                            DUANE MORRIS LLP


                                                   By:.~---~~----­
       Tovia Jakubowitz                                   Eric R. Breslin
3019 Avenue J                                             Melissa S. Geller
Brooklyn, NY 1210                                  One Riverfront Plaza, Suite 1800
Telephone: (347) 542-8529                          Newark, NJ 07102
Email: tovia@jakubowitzchuang.com                  Telephone: (973) 424-2000
                                                   Email: erbreslin@duanemorris.com
Attorneys for Rockwell Fulton Capital, L.P.               msgeller@duanemorris.com
Ditmas Park Capital, L.P.
                                                   Attorneys for Estate of Uri Landesman


WILSON, SONSINI, GOODRICH &                        GIBSON, DUNN & CRUTCHER LLP
ROSATI, PC


By:~~
                                                   By:_ _ _ _ _ _ _ _ _ __
                                                          Chantale Fiebig
                                                          Naima L. Farrell
       Jae Young Jeong                             1050 Connecticut Ave NW
       Katherine Talbot McCarthy                   Washington, DC 20036
       Michael S. Sommer                           Telephone: (202) 955-8244
       Morris J. Fodeman                           Email: cfiebig@gibsondunn.com
1301 Avenue of The Americas, 40th Floor                   nfarrell@gibsondunn.com
New York, NY 10019
Telephone: (212) 447-7704                          ·Attorneys for Dhruv Narain
Email: ericblin@wsgr.com
       ajeong@wsgr.com
       kmccarthy@wsgr.com
       msommer@wsgr.com
       mfodeman@wsgr.com

Attorneys for David Levy in the SHIP Action




                                              14
     Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 31 of 35




                 [SIGNATURES CONTINUE FROM PRECEDING PAGE]

JAKUBOWITZ & CHUANG LLP                             DUANE MORRIS LLP


By: _ _ _ _ _~-----
       Tovia Jakubowitz                                    Eric R. Breslin
3019 Avenue J                                              Melissa S. Geller
Brooklyn, NY 1210                                   One Riverfront Plaza, Suite 1800
Telephone: (347) 542-8529                           Newark, NJ 07102
Email: tovia@jakubowitzchuang.com                   Telephone: (973) 424-2000
                                                    Email: erbreslin@duanemonis.com
Attorneys jhr Rocl·well Fulton Capital, L.P.               msgeller@duanemorris.com
Ditmas Park Capital, L.P.
                                                    Atrorneys for Estate of Uri Lcmdesman


WILSON, SONSINI, GOODRICH &                         GIBSON, DUNN & CRUTCHER LLP
ROSATI, PC
                                                    By:~/)~
                                                       k A,/J_.4;---1----+---/d_h
                                                                             .., ,_,_J·

By: _ _ _ _ _ _ _ _ _ _ __
       Eli Bard Richlin
                                                      ~Naima L. Farrell
       Jae Young Jeong                              1050 Connecticut Avenue, N.W.
       Katherine Talbot McCarthy                    Washington, DC 20036
       Michael S. Sommer                            Telephone: (202) 955-8244
       Morris J. Fodeman                            Email: cfiebig@gibsondunn.com
1301 Avenue of The Americas, 40th Floor                    nfarrell@gibsondunn.com
New York, NY 10019
Telephone: (212) 447-7704                           Attorneys.for Dhruv Narain in the SHIP Action
Email: erichlin({V,wsgr.com
       aj eong@wsgr.com
       kmccarthy@wsgr.com
       msommer@wsgr.com
       mfodeman@wsgr.com

Attorneys.for David levy




                                               14
 Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 32 of 35




                [SIGNATURES 'CONTINUE FROM PRECEDING PAGE}
'KLESTADT WINT.ERS'JUREtLER,
SOUTHARD &       ST~VENS~ LLP




Attorneys.fat Defendant Beechwood Re (In
(Jjftdal Liquidati<m) frrthe SHlt Action




                                           15
    Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 33 of 35




               [SIGNATURES CONTINUE FROM PRECEDING PAGE]

KLESTADT, WINTERS, JURELLER,                     PARKER IBRAHIM & BERG LLP
SOUTHARD & STEVENS LLP


By: ____________
       John Evans Jureller                          Jam P. Berg
200 West 41 st Street, 17th Floor                    Daniel A. Schleifstein
New York, NY 10018                                   Sanjay P. Ibrahim
Telephone: (212) 972-3000                        5 Penn Plaza, Suite 2371
Email: jjureller@klestadt.com                    New York, New York 10001
                                                 Telephone: (212) 596-7037
Attorneys.for Defendant Beechwood Re Ltd.        Facsimile: (908) 333-6230
                                                 Email: james.berg@piblaw.com
                                                        claniel.schleifstein@piblaw.com
                                                        san jay.ibrahim@piblaw.com

                                                 Please respond to Somerset office:

                                                 270 Davidson A venue
                                                 Somerset, New Jersey 08873
                                                 Telephone: (908) 725-9700
                                                 Facsimile: (908) 333-6230

                                                 Allomeys for Defendants ERE BCL!C
                                                 Primary, BRE BCLIC Sub, BRE WNIC 2013
                                                 LTC Prima1)' and BRE 1¥N!C 2013 LTC Sub

Dated: New York, New York
       March~. 2019




                                            15
      Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 34 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
IN RE PLATINUM BEECHWOOD LITIGATION,                                          No. 1: l 8-cv-06658-JSR

                                                                              Non-Disclosure Agreement
-------------------------------------------------------------------------)(
SENIOR HEALTH INSURANCE COMPANY OF                                            No. 1:18-cv-06658-JSR
PENNSYLVANIA,

                                 Plaintiff,

                           -v-

BEECHWOOD RE LTD., et al.,

                                 Defendants.

-------------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as                                        No. 1: 18-cv-l 0936-JSR
Joint Official Liquidators and Foreign Representatives
of PLATINUM PARTNERS VALUE ARBITRAGE
FUND L.P. (in Official Liquidation) and PLATINUM
PARTNERS VALUE ARBITRAGE FUND L.P.
 (in Official Liquidation),

                                 Plaintiffs,

                           -v-

PLATINUM MANAGEMENT (NY) LLC, et al.,

                                 Defendants.

-------------------------------------------------------------------------)(
MELANIE L. CYGANOWSKI, as Equity Receiver for                                 No. 1:18-cv-12018-JSR
PLATINUM PARTNERS CREDIT OPPORTUNITIES
MASTER FUND LP, PLATINUM PARTNERS CREDIT
OPPORTUNITIES FUND (TE) LLC, PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND LLC,
PLATINUM PARTNERS CREDIT OPPORTUNITIES

                                                      16
            Case 1:18-cv-06658-JSR Document 206 Filed 03/28/19 Page 35 of 35




FUND INTERNATIONAL LTD., PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND
INTERNATIONAL (A) LTD., and PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND (BL)
LLC,

                                Plaintiff,

                           v.
BEECHWOOD RE LTD., et al.,

                                Defendants.

-------------------------------------------------------------------------x


            I, _ _ _ _ _ __, acknowledge that I have read and understand the Protective Order

in the actions captioned Senior Health Insurance Company of Pennsylvania v. Beechwood Re Ltd.,

No. 1:18-cv-06658-JSR, Trott v. Platinum Management (NY), LLC, No. 1:18-cv-10936-JSR, and

Cyganowski, as Equity Receiver v. Beechwood Re Ltd., No. 1:18-cv-12018-JSR (collectively, the

"Actions") governing the non-disclosure of those portions of Discovery Material that have been

designated as Confidential. I agree that I will not disclose such Confidential Discovery Material

to anyone other than for purposes of the Actions and that at the conclusion of the Actions I will

return all discovery information to the party or attorney from whom I received it.               By

acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New Yark

for the purpose of any issue or dispute arising hereunder and that my willful violation of any term

of the Protective Order could subject me to punishment for contempt of Court.

Dated:



5G21545 2


                                                     17
